—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered March 4, 1991, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The record reveals that the complainant identified the defendant as the person who stole her car at gunpoint on the evening of December 20, 1989. On December 28, 1989, two police officers stopped the defendant after he drove through a red light in the stolen vehicle. Whether the defendant was in recent and exclusive possession of the stolen property was essentially a factual issue (see, People v Baskerville, 60 NY2d 374, 382-383) and it was not error for the court to submit an instruction that the jury could draw an inference of guilt from that possession. Moreover, upon the exercise of our factual review power, we are *298satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Rosenblatt, Copertino and Pizzuto, JJ., concur.